Order entered February 7, 2013




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-12-01073-CR

                     ADA BETTY CUADROS-FERNANDEZ, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 380-80933-06

                                         ORDER
         The Court GRANTS appellant’s February 4, 2013 motion for extension of time to file

appellant’s brief.

         We ORDER appellant to file the brief within FIFTEEN DAYS from the date of this

order.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE